Exhibit 10.34

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of October 31, 2011, by and among JOHN B. SANFILIPPO & SON, INC., a Delaware
corporation (the “Borrower”), the lenders identified on the signature pages
hereof (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), and WELLS FARGO CAPITAL FINANCE, LLC (f/k/a
Wells Fargo Foothill, LLC), a Delaware limited liability company, as
administrative agent (in such capacity “Agent”) and as a Lender. Unless
otherwise specified herein, capitalized terms used in this Amendment shall have
the meanings ascribed to them by the Credit Agreement (defined below).

RECITALS

WHEREAS, the Borrower, Agent, and the Lenders have entered into that certain
Credit Agreement, dated as of February 7, 2008 (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”); and

WHEREAS, on the terms and subject to the conditions set forth herein, the
Borrower, Agent and Lenders have agreed to amend the Credit Agreement as more
fully described below;

NOW THEREFORE, in consideration of the foregoing, mutual agreements contained
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Borrowers, Agent and Lenders hereby agree as
follows:

SECTION 1.        Amendment.

(a)    The definition of “Change of Control” contained in Schedule 1.1 to the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“Change of Control” means that (a) Permitted Holders fail to own and control,
directly or indirectly, 51% or more of the Stock of Borrower having the right to
vote for the election of a majority of the members of the Board of Directors,
(b) Permitted Holders fail to own and control, directly or indirectly, an amount
of Class A common stock that is at least 12.5% of all of the Stock of Borrower
having the right to vote for the election of the members of the Board of
Directors, (c) any “person” or “group” (within the meaning of Sections 13(d) and
14(d) of the Exchange Act), other than Permitted Holders, becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of 20%, or more, of the Stock of Borrower having the right to vote for the
election of members of the Board of Directors, or (d) a majority of the members
of the Board of Directors do not constitute Continuing Directors.



--------------------------------------------------------------------------------

(b)    Clause (i) of the definition of “Eligible Accounts” contained in Schedule
1.1 to the Credit Agreement is hereby amended and restated to read in its
entirety as follows:

“(i)    Accounts with respect to an Account Debtor whose total obligations owing
to Borrower exceed 10%, or with respect to (i) Wal-Mart Stores, Inc. (and its
subsidiaries and affiliates), 25%, (ii) Costco Wholesale Corporation, Frito-Lay
North America, Inc. or Safeway, Inc. (and their respective subsidiaries and
affiliates), 15%, or (iii) Target Corporation (and its subsidiaries and
affiliates), only so long as it has a rating of Baa3 or higher from Moody’s or
BBB- or higher from S&P, 20% (each such percentage, as applied to a particular
Account Debtor, being subject to reduction by Agent in its Permitted Discretion
if the creditworthiness of such Account Debtor deteriorates), of all Eligible
Accounts, to the extent of the obligations owing by such Account Debtor in
excess of such percentage; provided, however, that, in each case, the amount of
Eligible Accounts that are excluded because they exceed the foregoing percentage
shall be determined by Agent based on all of the otherwise Eligible Accounts
prior to giving effect to any eliminations based upon the foregoing
concentration limit,”

(c)    Schedule P-1 to the Credit Agreement is hereby amended and restated to
read in its entirety as set forth on Schedule P-1 attached hereto.

SECTION 2.        Conditions. This Amendment shall become effective when the
Agent shall have received duly executed counterparts of this Amendment from the
Borrower and the Required Lenders and the Agent shall have executed and
delivered its counterpart to this Amendment.

SECTION 3.        Reference to and Effect Upon the Credit Agreement.

(a)    Except as specifically set forth herein, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed; and

(b)    The amendment set forth herein is effective solely for the purpose set
forth herein and shall be limited precisely as written, and shall not be deemed
to (i) be a consent to any amendment, waiver of or modification of any other
term or condition of the Credit Agreement or any other Loan Document,
(ii) operate as a waiver of or otherwise prejudice any right, power or remedy
that Agent or Lenders may now have or may have in the future under or in
connection with the Credit Agreement or any other Loan Document or
(iii) constitute an amendment or waiver of any provision of the Credit Agreement
or any Loan Document, except as specifically set forth herein. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “herein”, “hereof’ and words of like import and each reference in
the Credit Agreement and the Loan Documents to the Credit Agreement shall mean
the Credit Agreement as amended hereby. This Amendment shall be construed in
connection with and as part of the Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

SECTION 4.        Representations and Warranties. In order to induce Agent and
Lenders to enter into this Amendment, Borrower hereby represents and warrants to
Agent and Lenders, after giving effect to this Amendment:

(a)    All representations and warranties of Borrower and its Subsidiaries
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date of this Amendment, in
each case as if made on and as of such date, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct on and as of such earlier
date);

(b)    No Default or Event of Default has occurred and is continuing; and

(c)    This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of Borrower and are enforceable against
Borrower in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.

SECTION 5.        Costs and Expenses. As provided in Section 17.10 of the Credit
Agreement, the Borrower shall pay all costs and expenses incurred by or on
behalf of Agent and Lenders arising from or relating to this Amendment
constituting Lender Group Expenses.

SECTION 6.        GOVERNING LAW. THE VALIDITY OF THIS AMENDMENT, THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE
PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO
SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF ILLINOIS.

SECTION 7.        Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute part of this
Amendment for any other purposes.

SECTION 8.        Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.

(signature pages follow)

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

    JOHN B. SANFILIPPO & SON, INC,     a Delaware corporation     By:   /s/
Michael Valentine     Title:   Chief Financial Officer      



--------------------------------------------------------------------------------

    WELLS FARGO CAPITAL FINANCE, LLC     (f/k/a Wells Fargo Foothill, LLC), a
Delaware limited liability company, as Agent and as a Lender     By:   /s/
Douglas Tindle     Title:   Senior Vice President      

 

    SOUTHWEST GEORGIA FARM CREDIT, ACA     for itself and as agent/nominee for
Southwest Georgia Farm Credit, FLCA as a Lender     By:   /s/ Paxton Poitevint  
  Title:   Vice President      



--------------------------------------------------------------------------------

SCHEDULE P-1

Permitted Holders

(1) Jasper B. Sanfilippo, Marian R. Sanfilippo, Jeffrey T. Sanfilippo, Jasper B.
Sanfilippo, Jr., Lisa A. Sanfilippo, John E. Sanfilippo, James J. Sanfilippo,
Mathias A. Valentine, Mary J. Valentine, Michael J. Valentine, Mary Jo Carroll,
and James A. Valentine (the “Families”), any spouse and any child, stepchild,
sibling or descendant of the Families; (2) the estate of any person identified
under clause (1); (3) any person who receives a beneficial interest, gift, grant
or bequest in any entity included in clause (5) from, or in respect of, the will
or estate of any person specified under clause (1) or any estate identified
under clause (2); (4) any executor, personal administrator or trustee who holds
a beneficial interest in any entity included in clause (5) for the benefit of,
or as fiduciary for, any person under clauses (1), (2) or (3); (5) any
corporation, partnership, limited liability company, trust, or similar entity,
directly or indirectly owned or controlled by, or the sole beneficiary of which
are, any member of the Families or any other person or persons identified in
clauses (1), (2) or (3) or (6) an Affiliate of any of the persons identified in
clauses (1), (2), (3) or (5).